                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 1 of 39 Page ID #:1




                      1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                        RIMA M. BADAWIYA, SB# 204174
                      2   E-Mail: Rima.Badawiya@lewisbrisbois.com
                        650 East Hospitality Lane, Suite 600
                      3 San Bernardino, California 92408
                        Telephone: 909.387.1130
                      4 Facsimile: 909.387.1138

                      5 LANN G. McINTYRE, SB# 106067
                             E-Mail: Lann.McIntyre@lewisbrisbois.com
                      6 RITA R. KANNO, SB# 230679
                             E-Mail: Rita.Kanno@lewisbrisbois.com
                      7 550 West C Street, Suite 1700
                          San Diego, California 92101
                      8 Telephone: 619.233.1006
                          Facsimile: 619.233.8627
                      9
                          Attorneys for Defendants SILVERADO
                     10 SENIOR LIVING, INC., SILVERADO
                          SENIOR LIVING MANAGEMENT,
                     11 INC., SUBTENANT 330 NORTH
                          HAYWORTH AVENUE, LLC, LOREN
                     12 SHOOK and JASON RUSSO

                     13                                UNITED STATES DISTRICT COURT
                     14                CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
                     15 CATHERINE APOTHAKER, by and                     Case No.
                        through his Successor in Interest
                     16 HELENA APOTHAKER; HELENA                        NOTICE OF REMOVAL OF
                        APOTHAKER, individually; and                    ACTION TO FEDERAL COURT
                     17 JONATHAN APOTHAKER,                             PURSUANT TO 28 U.S.C. §§ 1331,
                        individually;                                   1441, 1442 AND 1446
                     18
                                             Plaintiffs,
                     19
                                    vs.
                     20
                          SILVERADO SENIOR LIVING, INC.;
                     21 SILVERADO SENIOR LIVING
                          MANAGEMENT, INC., SUBTENANT
                     22 330 NORTH HAYWORTH AVENUE,
                          LLC; LOREN SHOOK, individually;
                     23 JASON RUSSO, individually; and Does
                          1-25, inclusive,
                     24
                                             Defendants.
                     25

                     26            TO THE HONORABLE COURT, PLAINTIFFS HEREIN, AND THEIR
                     27 RESPECTIVE COUNSEL OF RECORD:

                     28
LEWIS                              PLEASE TAKE NOTICE that Defendants SILVERADO SENIOR LIVING,
BRISBOIS                  4852-7881-8776.1
BISGAARD
& SMITH LLP                 NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 2 of 39 Page ID #:2




                      1 INC., SILVERADO SENIOR LIVING MANAGEMENT, INC., SUBTENANT 330

                      2 NORTH HAYWORTH AVENUE, LLC; LOREN SHOOK, and JASON RUSSO

                      3 (“Defendants”), files this Notice of Removal. This is a civil action over which this

                      4 Court has original jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1442, and is one

                      5 that may be properly removed to this Court pursuant to 28 U.S.C. § 1441. Pursuant to

                      6 28 U.S.C. § 1446(a), the Defendants assert the following grounds in support of its

                      7 Notice of Removal:

                      8 I.     PLEADINGS RELATED TO REMOVED CASE
                      9        1.     This action was initially filed on or about December 9, 2020, in the
                     10 Superior Court of California, County of Los Angeles, entitled Catherine Apothaker,

                     11 by and through his Successor in Interest Helena Apothaker; Helena Apothaker,

                     12 individually; and Jonathan Apothaker, individually v. Silverado Senior Living, Inc.;

                     13 Silverado Senior Living Management, Inc.; Subtenant 330 North Hayworth Avenue,

                     14 LLC; Loren Shook, individually; Jason Russo, individually, and Does 1 through 25,

                     15 Los Angeles County Superior Court Case No. 20STCV47127. Pursuant to 28 U.S.C.

                     16 §1446(a), true and correct copies of all process, pleadings and orders received by

                     17 Subtenant in the Superior Court action are attached hereto as Exhibit A.

                     18 II.    REMOVAL IS TIMELY
                     19        2.     Defendant first received a copy of the complaint on January 22, 2021.
                     20 Exhibit A. This Notice of Removal is filed within thirty (30) days of Defendant first

                     21 learning of the lawsuit, therefore, the Notice is timely pursuant to 28 U.S.C. § 1446(b).

                     22 See Romulus v. CVS Pharmacy, Inc., 770 F.3d 67 (1st Cir. 2014); See Chavarria v.

                     23 Mgmt. & Training Corp., No. 16-cv-617-H (RBB), 2016 U.S. Dist. LEXIS 197047,

                     24 at *6 (S.D. Cal. May 13, 2016) (indicating first 30-day-time-period is triggered if the

                     25 basis of removal is clear from initial pleading).

                     26        3.     Concurrent with the filing of this Notice, Defendant is serving this
                     27 Notice of Removal upon Plaintiffs and filing a copy of this Notice of Removal with

                     28 the Clerk of the Superior Court of the County of Los Angeles pursuant to 28 U.S.C.
LEWIS
BRISBOIS                4852-7881-8776.1                         2
BISGAARD
& SMITH LLP               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                              AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 3 of 39 Page ID #:3




                      1 § 1446(d). The Certification and Notice of Interested Parties is also being submitted.

                      2 True and correct copies are attached hereto as Exhibits B and C.

                      3 III.   VENUE IS PROPER IN THIS COURT
                      4        4.     Removal to the United States District Court for the Central District of
                      5 California is proper because the state action was filed in the Superior Court of the

                      6 State of California for the County of Los Angeles, as referenced in paragraph 1, above.

                      7 Accordingly, this Court is the appropriate venue for filing this Notice of Removal

                      8 pursuant to 28 U.S.C. § 1441(a) and 28 U.S.C. § 1446(a).

                      9 IV.    JURISDICTION EXISTS UNDER 28 U.S.C. § 1331 BASED ON THE
                     10        PREP ACT
                     11        5.     This is a civil action over which the Court has original jurisdiction
                     12 under 28 U.S.C. §§ 1331 and 1442(a) and is one that may be removed to this

                     13 Court pursuant to 28 U.S.C. §§ 1441 and 1446 based on federal question and federal

                     14 officer jurisdiction.

                     15        6.     Plaintiffs’ Complaint alleges that due to the wrongful acts and omissions
                     16 of Defendants, decedent, Catherine Apothaker became infected with COVID-19

                     17 during her residency at Silverado—Beverly Place and died due to the virus on April

                     18 19, 2020. (Exhibit A, pg. 2, ¶ 2.) (Exhibit A, pg. 2, ¶ 2; pg. 6, ¶ 14; pg. 20, ¶ 66; pg.

                     19 21, ¶ 75.) Plaintiffs allege that Silverado failed to implement effective infection
                     20 control policies and failed to either maintain or train staff in the proper infection

                     21 control mechanisms. (Exhibit A, pg. 2, ¶ 3; pg. 5, ¶¶ 10, 12; pg. 19-20, ¶ 65.) These

                     22 claims by their very nature include the use of covered countermeasures including PPE

                     23 as well as COVID-19 testing. Plaintiffs’ allegations to alleged failures to implement

                     24 an effective infection control program to prevent COVID-19 relate to covered

                     25 countermeasures since covered countermeasures are the centerpiece of an infection

                     26 control program used to prevent COVID-19. (See Defendant’s RFJN Exhibits 9, 32.)

                     27        7.     Plaintiffs allege Defendants are culpable for the way it employed CDC
                     28 guidelines to protect and treat decedent against infection from COVID-19, for failing
LEWIS
BRISBOIS                4852-7881-8776.1                           3
BISGAARD
& SMITH LLP               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                              AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 4 of 39 Page ID #:4




                      1 to take all reasonable and necessary precautions to ensure decedent did not contract

                      2 COVID-19 (in other words, Plaintiffs seek to hold Defendants liable for its decisions

                      3 directly relating to the delivery, distribution, and dispensing of countermeasures to

                      4 combat COVID-19), for failing to test residents for COVID-19 and for improperly

                      5 distributing, administering and utilizing equipment and supplies which are designated

                      6 countermeasures to combat the COVID-19 outbreak, including but not limited to

                      7 items identified as personal protective equipment. Therefore, plaintiffs’ claims fall

                      8 under the Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§ 247d-6d

                      9 and 247d-6e (2006) (the “PREP Act”), the applicability of which presents a significant

                     10 Federal Question relating to the ongoing national emergency and COVID-19

                     11 pandemic. (Exhibit A, generally and pp. 3-4, ¶ 5; p. 4, ¶ 9; p. 4, ¶ 8; p. 5, ¶ 12; p. 13,

                     12 ¶ 42; p. 14, ¶ 44; pp. 15-16, ¶¶ 49-50; p. 16, ¶¶ 50, 53-54, 56, p. 17, ¶ 59; p. 18, ¶ 61.)

                     13         8.    The Public Readiness and Emergency Preparedness Act, 42 U.S.C. §§
                     14 247d-6d, 247d-6e (2006) (the “PREP Act”) and the Preparedness Act for Medical

                     15 Countermeasures Against COVID-19, 85 Fed. Reg. 15198 (Mar. 17, 2020) are federal

                     16 statutes that apply specifically to healthcare providers such as Defendants in the

                     17 purchase,     administration, dispensing, prescribing, distribution and use of
                     18 countermeasures to prevent or mitigate the spread of COVID-19.

                     19         9.    Because Plaintiffs alleged a claim that arises under a federal statute, this
                     20 Court has original jurisdiction pursuant to 28 U.S.C. § 1331; see Parker v. St

                     21 Lawrence County Public Health Department, 102 A.D.3d 140, 954 N. Y. S. 2d 259

                     22 (2012); Eckler v. Neutrogena Corp., 238 Cal.App.4th 433 (2015).

                     23         10.   Notwithstanding 28 U.S.C. § 1331, this court is also specifically granted
                     24 jurisdiction by 28 U.S.C. § 247d-6d(b)(8), which states, “no State or political

                     25 subdivision of a State may establish, enforce, or continue in effect with respect to a

                     26 covered countermeasure any provision of law or legal requirement that is different

                     27 from, or in in conflict with, any requirement applicable under this section” and relates

                     28 to, among other things, use or administration of a covered countermeasure.” In
LEWIS
BRISBOIS                4852-7881-8776.1                      4
BISGAARD
& SMITH LLP               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                              AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 5 of 39 Page ID #:5




                      1 addition, 28 U.S.C. § 247d-6d(d)(1)&(e)(1) provide for exclusive Federal jurisdiction

                      2 and an exclusive Federal cause of action for a suit against a covered person. Complete

                      3 preemption exists when (1) the statute relied upon by defendant as preemptive

                      4 contains civil enforcement provisions within the scope of which plaintiff’s state law

                      5 claims fall; and (2) there is a “clear indication of Congressional intention to permit

                      6 removal despite the plaintiff’s exclusive reliance on state law.” Railway Labor

                      7 Executives Ass’n v. Pittsburgh & Lake Erie R.R. Co. 858 F2d 936, 942 (3rd Cir. 1988)

                      8 citing Franchise Tax Bd. of State of Calif. v. Construction Laborers Vacation Trust

                      9 for Southern Calif., 463 U.S. 1, 24. (See also Defendant’s RFJN Exhibits 31, 32.)

                     10            11.       The Defendants’ purchasing, administration, dispensing, prescribing,
                     11 distribution and use of countermeasures, such as facemasks and other personal

                     12 protective equipment and testing to prevent or mitigate the spread of COVID-19,

                     13 which forms the basis of this action, presents a federal question under the PREP Act

                     14 giving this Court original jurisdiction preempting all state law claims asserted by

                     15 Plaintiffs in the Complaint. 42 U.S.C. § 247d-6d. Defendants and their staff were

                     16 acting as qualified persons employed for the purpose of developing and implementing

                     17 policies, procedures, and other countermeasures to prevent, limit, and/or control

                     18 spread of COVID-19. Defendants and their staff are also covered persons authorized

                     19 to administer FDA approved COVID-19 devices, tests and medications use to treat
                     20 the same.

                     21            12.       The PREP Act provides liability protections for pandemic and epidemic
                     22 products and security countermeasures. Specifically, this legislation empowers the

                     23 Secretary of Health and Human Services (HHS) to issue a written declaration and

                     24 provide that a “covered person shall be immune from suit and liability under Federal

                     25 and State law with respect to all claims for loss caused by, arising out of, relating to,

                     26 or resulting from the administration to or the use by an individual of a covered

                     27 countermeasure” during a health emergency. 42 U.S.C. § 247d-6d(a)(1).

                     28            13.       On March 10, 2020, United States Health and Human Services Secretary
LEWIS
BRISBOIS                  4852-7881-8776.1                              5
BISGAARD
& SMITH LLP                 NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 6 of 39 Page ID #:6




                      1 Alex M. Azar issued a Declaration invoking the PREP Act for the COVID-19

                      2 pandemic. The Declaration was effective as of February 4, 2020. (See Defendant’s

                      3 RFJN Exhibit 2.) In his Declaration, Secretary Azar subsequently issued an Amended

                      4 Declaration under the PREP Act, which was effective as of March 27, 2020. (See

                      5 Defendant’s RFJN Exhibit 3.) The Amendment added respiratory protective devices

                      6 approved by NIOSH (National Institute for Occupational Safety and Health) as a

                      7 covered countermeasure under the PREP Act. On June 4, 2020, Secretary Azar further

                      8 amended the March 10, 2020 Declaration to clarify that covered countermeasures

                      9 under the Declaration include qualified products that limit the harm COVID-19 might

                     10 otherwise cause. This Amendment was effective as of February 4, 2020. (See

                     11 Defendants’ RFJN Exhibit 4.) 85 FR 21012.1

                     12            14.       On December 3, 2020, HHS Secretary Azar issued a Fourth Amended
                     13 Declaration under the PREP Act, and made this Amended Declaration effective as of

                     14 February 4, 2020. (See Defendants’ RFJN Exhibit 5—December 3, 2020 Fourth

                     15 Amended Declaration of Health and Human Services Secretary Azar Under the Public

                     16 Readiness and Emergency Preparedness Act for Medical Countermeasures Against

                     17 COVID-19.)

                     18            15.       The Secretary’s Fourth Amended Declaration provides that “COVID-19
                     19 is an unprecedented global challenge that requires a whole-of-nation response that
                     20 utilizes federal-, state-, and local-distribution channels as well as private-

                     21 distribution channels. Given the broad scale of this pandemic, the Secretary amends

                     22 [Section VII of] the Declaration to extend PREP Act coverage to additional private-

                     23 distribution channels . . . .” [Emphasis added.] (See Page 12 of Defendants’ RFJN-

                     24 Exhibit 5.)

                     25            16.       The Fourth Amended Declaration specifically provides that Section VII
                     26 of the Declaration is amended to extend liability protection under the PREP Act to

                     27
                          1
                     28            See also Families First Coronavirus Response Act, H.R. 6201, 116th Cong. § 6005 (2020).
LEWIS
BRISBOIS                  4852-7881-8776.1                                6
BISGAARD
& SMITH LLP                   NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                  AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 7 of 39 Page ID #:7




                      1 Covered Persons for Recommended Activities that are related to: “Covered

                      2 Countermeasures that are:

                      3               a.     Licensed, approved, cleared or authorized by the FDA (or that
                      4               are permitted to be used under an Investigational New Drug
                      5               Application or an Investigational Device Exemption) under the
                      6               FD&C Act or PHS Act to treat, diagnose, cure, prevent, mitigate, or
                      7               limit the harm from COVID-19, or the transmission of SARS-CoV-2
                      8               or a virus mutating therefrom; or
                      9
                                    b.       A respiratory protective device approved by NIOSH under 42
                     10
                                    CFR part 84, or any successor regulations, that the Secretary
                     11
                                    determines to be priority for use during a public health emergency
                     12
                                    declared under section 319 of the PHS Act to prevent, mitigate, or limit
                     13
                                    the harm from COVID-19, or the transmission of SARS-CoV-2 or a
                     14
                                    virus mutating therefrom.” Defendant’s RFJN- Exhibit 5, 85 Fed. Reg.
                     15
                                    79194, 79196-97,
                     16
                                   17.       Secretary Azar’s Fourth Amended Declaration further makes explicit
                     17
                          that there can be situations where not administering a Covered Countermeasure to a
                     18
                          particular individual can qualify as a decision relating to the administration of a
                     19
                          countermeasure to an individual under the PREP Act. “Prioritization or purposeful
                     20
                          allocation of a Covered Countermeasure, particularly if done in accordance with a
                     21
                          public health authority’s directive, can fall within the PREP Act and this
                     22
                          Declaration’s liability protections.” Defendants’ RFJN- Exhibit 5, 85 Fed. Reg.
                     23
                          79194, 79197, Amendment to Section IX of the Secretary’s Declaration (emphasis
                     24
                          added).
                     25
                                   18.       Secretary Azar’s Fourth Amended Declaration further provides that “the
                     26
                          Declaration must be construed in accordance with the Department of Health and
                     27
                          Human Services (HHS) Office of the General Counsel (OGC) Advisory Opinions
                     28
LEWIS
BRISBOIS                  4852-7881-8776.1                                7
BISGAARD
& SMITH LLP                 NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 8 of 39 Page ID #:8




                      1 [of April 17, 2020 as modified on May 19, 2020 and October 22, 0220 as modified

                      2 on October 23, 2020] on the Public Readiness and Emergency Preparedness Act

                      3 and the Declaration (“Advisory Opinions”). The Declaration incorporates the

                      4 Advisory Opinions for that Purpose.” Defendants’ RFJN – Exhibit 5, 85 Fed. Reg.

                      5 79192, 79194-95 (emphasis added.) Thus, the Fourth Amended Declaration

                      6 incorporates all HHS Office of the General Counsel Advisory Opinions related to

                      7 COVID-19 and the PREP Act into the Secretary’s March 10, 2020 initiating

                      8 Declaration. Beyond question, these Advisory Opinions must be given Chevron

                      9 controlling weight. Where Congress has expressly delegated interpretive authority to

                     10 an agency, that agency’s interpretative proclamations are controlling on the federal

                     11 courts. See Chevron USA, Inc. v. Natural Resources Defense Council, Inc., 467 US

                     12 837, 843844 (1984). Moreover, section (b)(7) of the PREP Act provides that “[n]o

                     13 court of the United States, or of any state, shall have subject jurisdiction to review

                     14 whether by mandamus or otherwise, any action by the Secretary under this

                     15 subsection.”

                     16            19.       The Fourth Amended Declaration directly acknowledges the federal
                     17 interests in cases which require interpretation and application of the PREP Act:

                     18                      “COVID-19 is a global challenge that requires a whole-of-nation
                     19                      response. There are substantial federal legal and policy
                     20                      issues, and substantial federal legal and policy interests
                     21                      within the meaning of Grable & Sons Metal Products, Inc. v.
                     22                      Darue Eng’g. & Mf’g., 545 U.S. 308 (2005), in having a
                     23                      unified,     whole-of-nation       response   to   the   COVID-19
                     24                      pandemic among federal, state, local, and private-sector
                     25                      entities.”
                     26 See Defendants’ RFJN Exhibit 5, 85 Fed. Reg. 79191, 79197 (emphasis

                     27 added).

                     28
LEWIS
BRISBOIS                  4852-7881-8776.1                                  8
BISGAARD
& SMITH LLP                 NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 9 of 39 Page ID #:9




                      1        20.    The Fourth Amended Declaration confirms the interpretation of the
                      2 PREP Act is a matter of significant federal concern, and that removal of any case

                      3 involving the interpretation of that Act is proper in accordance with the Supreme

                      4 Court holding in Grable.

                      5        The world is facing an unprecedented pandemic. To effectively respond,
                      6        there must be a more consistent pathway for Covered Persons to
                      7        manufacture, distribute, administer or use Covered Countermeasures
                      8        across the nation and the world. Thus, there are substantial federal legal
                      9        and policy issues, and substantial federal legal and policy interests within
                     10        the meaning of Grable & Sons Metal Products, Inc. v. Darue Eng’g. &
                     11        Mf’g., 545 U.S. 308 (2005), in having a uniform interpretation of the
                     12        PREP Act. [Emphasis added.]
                     13 See Defendants’ RFJN Exhibit 5, 85 Fed. Reg. 79191, 79197 (emphasis added).

                     14        21.    Moreover, on January 8, 2021, Robert Charrow, General Counsel for
                     15 HHS, Office of the Secretary, issued Advisory Opinion 21-01, which further confirms

                     16 that the PREP Act can be triggered even in cases of non-use of a covered

                     17 countermeasure when the non-use is due to prioritization or purposeful allocation

                     18 “particularly if done in accordance with a public health authority’s directive.” In the

                     19 opinion, General Counsel Charrow states that the view that the PREP Act does not
                     20 encompass alleged omissions to use covered countermeasures, “clashes with the plain

                     21 language of the PREP Act, which extends immunity to anything ‘relating to’ the

                     22 administration of a covered countermeasure.” (See Defendants’ RFJN, Exhibit 9, pgs.

                     23 2-3.) In the opinion, General Counsel Charrow indicates that the PREP Act is

                     24 triggered in cases where a plaintiff alleges a failure to use PPE, if the failure was

                     25 the outcome of some form of decision-making process. (See Defendants’ RFJN

                     26 Exhibit 9, pg. 3.) General Counsel Charrow’s January 8, 2021 Advisory Opinion

                     27 further provides that the PREP Act is a complete preemption statute. “The sine

                     28 qua non of a statute that completely preempts is that it establishes either a federal
LEWIS
BRISBOIS                4852-7881-8776.1                         9
BISGAARD
& SMITH LLP               NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                              AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 10 of 39 Page ID #:10




                       1 cause of action, administrative or judicial, as the only viable claim or vests exclusive

                       2 jurisdiction in a federal court. The PREP Act does both.” (See Defendants’ RFJN,

                       3 Exhibit 9, pgs. 2-3.)

                       4        22.    In a Statement of Interest recently submitted in Bolton v. Gallatin Center
                       5 for Rehabilitation & Healing, LLC, Case 3:20-cv-00683, which is pending in the

                       6 Middle District of Tennessee, the United States also asserts the PREP Act is a

                       7 complete preemption statute with respect to the administration or use of covered

                       8 countermeasures. “Two key provisions of the PREP Act operate together to

                       9 demonstrate its completely preemptive nature: the immunity provision and the

                      10 exclusive alternative remedy provision.” (See Defendants’ RFJN, Exhibit 31.)

                      11        23.    At least one recent case addresses the January 8, 2021 Advisory Opinion
                      12 and concludes that removal is proper because the PREP Act is a complete preemption

                      13 statute. On February 10, 2021, in Garcia v. Welltower OpCo Group LLC, No. 8:20-

                      14 cv-02250 (C.D. Cal.), the court noted each of the district court decisions to date that

                      15 had determined that the PREP Act did not have complete preemptive effect were

                      16 decided before the more recent guidance from the HHS Office of General Counsel

                      17 and denied the motion to remand. The court afforded deference to the Secretary’s

                      18 Office of General Counsel’s Advisory Opinion under the well-established rules in

                      19 Chevron, Inc. v. NDRC, Inc., 467 U.S. 837, 843 (1984); Skidmore v. Swift & Co., 323
                      20 U.S. 134 (1944); and United States v. Mead Corp., 533 U.S. 218, 220 (2001). Id. at

                      21 p. 10. (See Defendants’ RFJN, Exhibit 32.)

                      22        24.    Here, Plaintiffs’ claims are preempted by the PREP Act. Under the PREP
                      23 Act, Congress has provided an exclusive remedy and exclusive federal jurisdiction

                      24 for the substance of the allegations and relief sought in the Complaint thereby

                      25 preempting State law with respect to the claims raised in the Complaint. Moreover,

                      26 Defendants’ administration of countermeasures, such as the use of facemasks and

                      27 other PPE, and COVID-19 testing, to diagnose, treat, prevent or mitigate the spread

                      28 of COVID-19 which forms the basis of this action, presents a federal question under
LEWIS
BRISBOIS                 4852-7881-8776.1                      10
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 11 of 39 Page ID #:11




                       1 the PREP Act giving this Court original jurisdiction preempting the state claims

                       2 asserted by Plaintiff in the Complaint.

                       3 V.     PREP ACT IN GENERAL
                       4        25.    To qualify for liability immunity under the PREP Act, the healthcare
                       5 provider must (1) meet the definition of a “Covered Person,” (2) administer or use a

                       6 “Covered Countermeasure,” and (3) administer “Covered Countermeasures” during a

                       7 “Recommended Activity” in relation to COVID-19. 42 U.S.C. § 247d-6d. Here, the

                       8 PREP Act immunity applies preempting Plaintiff’s state law claims because

                       9 Defendant is a covered healthcare provider who qualify as a person administering

                      10 and/or using a covered countermeasure during the COVID-19 outbreak and

                      11 emergency, and who qualifies as a program planner who supervises or administers a

                      12 program with respect to the administration, dispensing, distribution, provision or use

                      13 of a security countermeasure or a qualified pandemic or epidemic product, and

                      14 provide a facility to administer or use a covered countermeasure to prevent and

                      15 mitigate against the spread of COVID-19.

                      16        26.    Defendants are “Covered Persons” as contemplated by 42 U.S.C. § 247d-
                      17 6d. In pertinent part, a “covered person” includes a person or entity that “is a qualified

                      18 person who prescribed, administered, or dispensed” or is a program planner of

                      19 COVID-19 Countermeasures and “an official, agent or employee of a person or entity
                      20 therein described.” 42 U.S.C. § 247d-6d(i)(2)(B)(iv) and (v). A “qualified person” is

                      21 defined as a “licensed health professional or other individual who is authorized to

                      22 prescribe, administer, or dispense such countermeasures under the law of the State in

                      23 which the countermeasure was prescribed, administered, or dispensed.” 42 U.S.C. §

                      24 247d-6d(i)(8) In addition, Defendants qualify as program planner who supervises or

                      25 administers a program with respect to the administration, dispensing, distribution,

                      26 provision or use of a security countermeasure or a qualified pandemic or epidemic

                      27 product, and provide a facility to administer or use a covered countermeasure to

                      28 prevent and mitigate against the spread of COVID-19. 42 U.S.C. § 247d-6d(i)(6).
LEWIS
BRISBOIS                 4852-7881-8776.1                        11
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 12 of 39 Page ID #:12




                       1 Further, the PREP Act defines a “person” as an individual, partnership, corporation,

                       2 association, entity, or public or private corporation, including a federal, state or local

                       3 government agency or department.” 42 U.S.C. § 247d-6d(i)(5).

                       4        27.      Plaintiffs’ claims are preempted by the PREP Act. In this case, Plaintiffs
                       5 allegations relate to the measures taken by the Defendant to prevent or mitigate the

                       6 spread of COVID-19 and its decision making related management and operation of

                       7 its countermeasures, including the use of facemasks and other personal protective

                       8 equipment, medication and testing. Defendants qualify as a “covered person” because

                       9 Defendant or healthcare providers and/or owners/officers of licensed health

                      10 professionals authorized to administer and/or use FDA approved medical devices

                      11 such as facemasks and of gowns and other personal protective devices and testing to

                      12 prevent or mitigate the spread of COVID-19. The PREP Act immunity in this action

                      13 preempts all state law claims, and its applicability poses a “substantial federal issue,”

                      14 which would serve to clarify and determine vital issues of law concerning the public

                      15 health of the citizens of this country. The District Court, therefore, has original

                      16 jurisdiction.

                      17 VI.    THE PREP ACT APPLIES BECAUSE DEFENDANTS ARE COVERED
                      18        PERSONS.
                      19        28.      Immunity under the PREP Act is afforded to “covered persons” which
                      20 include a person or entity that is a “program planner” of a covered countermeasure,

                      21 and/or a qualified person who prescribed, administered, or dispensed such

                      22 countermeasure. Under the Act, “person” includes “an individual, partnership,

                      23 corporation, association, entity, or public or private corporation.” 42 U.S.C. § 247d-

                      24 6d(i)(2) and (5). The term “program planner” includes persons/entities “who

                      25 supervised or administered a program with respect to the administration, dispensing,

                      26 . . . provision, or use of a . . . qualified pandemic product or epidemic product,

                      27 including a person who has established requirements, provided policy guidance, or

                      28 supplied technical or scientific advice or assistance or provides a facility to
LEWIS
BRISBOIS                 4852-7881-8776.1                           12
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 13 of 39 Page ID #:13




                       1 administer or use a covered countermeasure in accordance with a [HHS Secretary’s]

                       2 declaration . . . .” 42 U.S.C. §247d-6d (i)(6).

                       3         29.   A private sector employer or other person can be a “program planner”
                       4 when it carries out prescribed activities. (See Defendants RFJN- Exhibit 2 -March 10,

                       5 2020 Declaration Under the Public Readiness and Emergency Preparedness Act for

                       6 Medical Countermeasures Against COVID-19, Federal Register, Vol. 85, No. 52, pg.

                       7 15199.) General Counsel for the Office of the Secretary of the Department of Health

                       8 and Human Services recently issued a letter on August 14, 2020 which provides that

                       9 a “senior living community” meets the definition of a “program planner” to the extent

                      10 that it supervises or administers a program with respect to the administration,

                      11 dispensing, distribution, provision or use of a qualified pandemic or epidemic product,

                      12 including the provision to a facility to administer or use a covered countermeasure.

                      13 (See Exhibit 6 to Defendants’ RFJN.)

                      14         30.   The broad definition of “program planner” was also addressed in
                      15 Advisory Opinion 20-04, issued October 22, 2020, by General Counsel Charrow. (See

                      16 Exhibit 7 to Defendants’ RFJN.)

                      17         31.   Defendants were acting as a “program planner” and “qualified person.”
                      18 Silverado Senior Living—Beverly Place is a residential care facility for the elderly

                      19 licensed by the California Department of Public Health, which employs licensed
                      20 nursing personnel who are authorized to prescribe, administer, or dispense the covered

                      21 countermeasures set forth in Plaintiffs Complaint (i.e., PPE including facemasks,

                      22 gloves, gowns, face shields, N95 masks, and COVID-19 testing) under the laws of

                      23 the State of California.

                      24         32.   Plaintiffs’ claims against Defendants include claims for abuse, neglect,
                      25 and wrongful death. (See Exhibit A, generally.) Each cause of action is based on

                      26 Plaintiffs’ underlying theory that Defendants failed to exercise ordinary care to keep

                      27 the premises, residents, and approaches safe by inadequately taking and enforcing

                      28 precautions, providing, administering, and distributing inadequate personal protective
LEWIS
BRISBOIS                 4852-7881-8776.1                         13
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 14 of 39 Page ID #:14




                       1 equipment and devices. As referenced in Plaintiffs’ Complaint, the precautions at

                       2 issue concern Defendants’ use of personal protective equipment, cohorting and testing

                       3 as a countermeasure to prevent or mitigate the spread of COVID-19. These are the

                       4 precise measures mentioned in the PREP Act Directive issued to address COVID-19.

                       5        33.    Federal jurisdiction is further appropriate as the state action “arises
                       6 under” federal law and raises a substantial federal issue, actually disputed and

                       7 substantial. See Grable & Sons Metal Prods. v. Darue Eng’g & Mfg., 545 U.S. 308

                       8 (2005). Further, the federal court in retaining jurisdiction would not disturb the

                       9 balance of state and federal responsibilities. Id.

                      10        34.    The PREP Act immunity in this action preempts all state law claims, and
                      11 its applicability poses a “substantial federal issue,” which would serve to clarify and

                      12 determine vital issues of law concerning the public health of the citizens of this

                      13 country. The District Court, therefore, has original jurisdiction.

                      14 VII. JURISDICTION EXISTS PURSUANT TO THE FEDERAL OFFICER

                      15        REMOVAL STATUTE (28 U.S.C. § 1442(A)(1))
                      16        35.    Removal is also proper under 28 U.S.C. § 1442(a)(1), which provides for
                      17 removal when a defendant is sued for acts undertaken at the direction of a federal

                      18 officer.

                      19        36.    “Unlike the general removal statute, the federal officer removal statute
                      20 [Section 1442(a)] is to be ‘broadly construed’ in favor of a federal forum.” Durham

                      21 v. Lockheed Martin Corp., 445 F.3d 1247, 1252 (9th Cir. 2006) [noting the U.S.

                      22 Supreme Court has held the right of removal is “absolute” for conduct performed

                      23 under color of federal office, and “has insisted that the policy favoring removal

                      24 ‘should not be frustrated by a narrow, grudging interpretation of § 1442(a)(1).’”].

                      25        37.    The case is removable pursuant to Section 1442(a) because “(1)
                      26 Defendants are ‘persons’ within the meaning of the statute; (2) the Plaintiff’s claims

                      27 are based upon Defendants’ conduct ‘acting under’ the United States, its agencies, or

                      28 its officers; (3) the Plaintiff’s claims are ‘for, or relating to’ an act under color of
LEWIS
BRISBOIS                 4852-7881-8776.1                            14
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 15 of 39 Page ID #:15




                       1 federal office; and (4) Defendants raise a colorable federal defense to the Plaintiff’s

                       2 claims.” Stirling v. Minasian, 955 F.3d 795 (9th Cir. 2020). All requirements for

                       3 removal under § 1442(a)(1) are satisfied here.

                       4         38.   Defendants are “persons” under the federal officer removal statute
                       5 pursuant to Section 1442(a)(1). Goncalves v. Rady Children’s Hosp. San Diego, 865

                       6 F.3d 1237, 1245 (9th Cir. 2017); 1 U.S.C. § 1 [word “person” includes corporations,

                       7 companies, associations, firms, partnerships, societies, and joint stock companies, as

                       8 well as individuals].

                       9         39.   The “acting under” requirement, like the federal removal statute overall,
                      10 is to be “liberally construe[d]” to cover actions that involve “an effort to assist, or to

                      11 help carry out, the federal supervisor’s duties or tasks.” Goncalves v. Rady Children’s

                      12 Hosp. San Diego, 865 F.3d at 1247; Ruppel v. CBS Corp., 701 F.3d 1176, 1181 (7th

                      13 Cir. 2012) quoting Watson v. Philip Morris Cos., Inc., 551 U.S. 142 (2007); see also

                      14 Defender Ass’n, 790 F.3d 457, 468 (3d Cir. 2015).

                      15         40.   To satisfy the second requirement (“acting under” a federal officer) “a
                      16 private persons actions ‘must involve an effort to assist, or to help carry out, the duties

                      17 or tasks of the federal superior.’” Watson, 551 U.S. at 152. Federal courts “have

                      18 explicitly rejected the notion that a defendant could only be ‘acting under’ a federal

                      19 officer if the complained-of conduct was done at the specific behest of the federal
                      20 officer or agency.” Papp v. Fore-Kast Sales Co., 842 F.3d 805, 813 (3d Cir. 2016).

                      21 This requirement, too, is to be liberally construed. Watson, 551 U.S. at 152.

                      22         41.   “[R]emoval by a ‘person acting under’ a federal officer must be
                      23 predicated upon a showing that the acts that form the basis for the state civil or

                      24 criminal suit were performed pursuant to an officer’s direct orders or to

                      25 comprehensive and detailed regulations. Cf. Bakalis v. Crossland Savings Bank, 781

                      26 F. Supp. 140, 144-145 (E.D.N.Y. 1991) (‘The rule that appears to emerge from the

                      27 case law is one of ‘regulation plus ...’.”).” Ryan v. Dow Chemical Co., 781 F. Supp.

                      28 934, 947 (E.D.N.Y. 1992) “This control requirement can be satisfied by strong
LEWIS
BRISBOIS                 4852-7881-8776.1                    15
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 16 of 39 Page ID #:16




                       1 government intervention and the threat that a defendant will be sued in state court

                       2 ‘based upon actions taken pursuant to federal direction.’” See Fung v. Abex, Corp.,

                       3 816 F. Supp. 569, 572 (N.D. Cal. 1992). The “acting under” requirement is met when

                       4 Defendant is acting pursuant to detailed and ongoing instructions from a federal

                       5 officer. Winters v. Diamond Shamrock Chem. Co., 149 F.3d. 387 (5th Cir. 1998).

                       6        42.   Prior to the current national pandemic, regulation of nursing homes was
                       7 very general in nature. In 1987, Congress enacted legislation, known as the Nursing

                       8 Home Reform Act, requiring nursing homes participating in Medicare and Medicaid

                       9 to comply with certain quality of care rules and regulations. See 42 U.S.C. § 1396r,

                      10 42 U.S.C. §1395i-3 and 42 C.F.R. § 483.1 through 42 C.F.R. § 483.95. The Centers

                      11 for Medicare and Medicaid Services, contracts with state surveyors, including the

                      12 California Department of Public Health in California (“CDPH”), to perform federal

                      13 surveys to ensure that facilities accepting Medicare and Medicaid (Medi-Cal)

                      14 payments comply with federal laws and regulatory requirements. Generally, and prior

                      15 to the pandemic, these surveyors conducted site visits to evaluate whether facilities

                      16 are in compliance with federal requirements and regulations. See 42 U.S.C. § 1395aa;

                      17 and 42 CFR § 488.10. If CDPH surveyors found a “deficiency” in a facility’s

                      18 compliance with federal regulations, CDPH would issue a deficiency or citation, and

                      19 on occasion use the CMS enforcement remedy of a “directed plan of correction,”
                      20 under which the facility would develop and submit a plan of correction, which would

                      21 then be enforced on behalf of CMS by CDPH.

                      22        43.   In January, 2020, in response to the pandemic and the national state of
                      23 emergency, CMS and the CDC, began issuing detailed directives to healthcare

                      24 facilities as part of the coordinated national effort to respond to and contain the

                      25 COVID-19 pandemic. CDPH surveyors, contracted by CMS, were supervising skilled

                      26 nursing facilities with respect to all aspects of infection control and the pandemic

                      27 response and ensuring strict compliance with the CMS directives. The issuance of in

                      28 time and evolving guidance in response to a public health emergency was in contrast
LEWIS
BRISBOIS                 4852-7881-8776.1                        16
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 17 of 39 Page ID #:17




                       1 to the role of CMS before the pandemic. Prior to the pandemic, the focus was on

                       2 ensuring compliance with existing regulations. However, throughout the pandemic,

                       3 CMS and CDPH as its agent, specifically instructed facilities to take or not take

                       4 particular clinical and operational actions in the absence of finding deficiencies that

                       5 would otherwise require the facility to develop its own plan of correction. These

                       6 directives included the following:

                       7                      A.   Early directives to skilled nursing facilities focused on monitoring
                       8   residents and staff for symptoms and protecting healthcare providers from infection
                       9   due to contact with symptomatic patients. Facilities were advised to adhere to
                      10   standards for infection prevention and take steps to prepare for COVID-19.
                      11                      B.   In January and February, 2020, the CDC issued a number of health
                      12   updates regarding COVID-19, as well as criteria to guide the evaluation and testing
                      13   of patients under investigation (“PUI”) for COVID-19. Healthcare providers were
                      14   advised to identify PUI based on clinical features, travel to an affected geographic
                      15   region and contact with a person confirmed to have tested positive for COVID-19.
                      16   Persons meeting the PUI criteria were to be tested and healthcare providers were
                      17   advised to immediately notify their local or state health department in the event they
                      18   were evaluating a PUI. State health departments in turn were instructed to
                      19   immediately contact the CDC and complete a PUI case investigation form. Initially
                      20   COVID-19 testing was conducted solely through the CDC. The CDC also instructed
                      21   healthcare providers to use standard, contact and airborne precautions when
                      22   interacting with PUI. (See January 8, 2020, CDC Health Update Outbreak of
                      23   Pneumonia of Unknown Etiology (PUE) in Wuhan China, a true and correct copy of
                      24   which is attached to Defendants’ RFJN as Exhibit 11; January 17, 2020 CDC Interim
                      25   Infection Prevention and Control Recommendations for Patients with Known or
                      26   Patients Under Investigation for 2019 Novel Coronavirus (2019-n-coV) in a
                      27   Healthcare Setting, a true and correct copy of which is attached to Defendant’s RFJN
                      28   as Exhibit 12; January 24, 2020 CDC Interim Infection Prevention and Control
LEWIS
BRISBOIS                   4852-7881-8776.1                              17
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 18 of 39 Page ID #:18




                       1   Recommendations for Patients with Known or Patients Under Investigation for 2019
                       2   Novel Coronavirus (2019-n-coV) in a Healthcare Setting, a true and correct copy of
                       3   which is attached to Defendants’ RFJN as Exhibit 13.)
                       4               C.     On February 1, 2020, the CDC issued an “Update and Interim
                       5   Guidance on the Outbreak of 2019 Novel Coronavirus” to provide further guidance
                       6   to healthcare providers regarding 2019-nCoV 2019 (the 2019 Novel Coronavirus,
                       7   now known as COVID-19). The guidance was part of the “ongoing US public
                       8   health response . . . to identify and contain [the] outbreak and prevent sustained
                       9   spread of 2019-nCoV in the United States” and addressed infection prevention and
                      10   control specific to 2019-nCoV. [Emphasis added.] The CDC noted that the first
                      11   United States case was identified on January 21, 2020, and had recently traveled from
                      12   Wuhan, China. The CDC provided updated directives related to screening of patients
                      13   in healthcare facilities, and coordination with local health departments for testing and
                      14   reporting of results. The Update set forth the criteria for assessing patients for
                      15   COVID-19. Persons with a confirmed or suspected COVID-19 infection who were
                      16   hospitalized were to be evaluated and cared for in a private room with the door closed,
                      17   ideally an airborne infection isolation room. (See February 1, 2020 CDC Health
                      18   Update and Interim Guidance on the Outbreak of 2019 Novel Coronavirus (2019-n-
                      19   coV), a true and correct copy of which is attached to Defendants’ RFJN as Exhibit
                      20   14.)
                      21               D.     In January and February, the California Department of Public
                      22 Health (“CDPH”) issued a number of All Facilities Letters (AFLs) communicating

                      23 directives issued by the CDC with respect to identification of PUI and infection

                      24 prevention and control. (See AFL20-09, 20-10, 20-11, 20-13, and 20-15, true and

                      25 correct copies of which are attached collectively to Defendants’ RFJN as Exhibit 15.)

                      26               E.     On February 6, 2020, CMS began preparing healthcare facilities
                      27 for the national response to the emerging 2019 Novel Coronavirus by issuing a

                      28 Memorandum to State Survey Agency Directors (i.e., CDPH”). The memo directed
LEWIS
BRISBOIS                 4852-7881-8776.1                   18
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 19 of 39 Page ID #:19




                       1 healthcare providers to adhere to CDC directives regarding the use of standard,

                       2 contact and airborne precautions when interacting with PUI and advised facilities to

                       3 have PPE measures and protocols in place. (See February 6, 2020 CMS

                       4 Memorandum QSO 20-09-ALL, a true and correct copy of which is attached to

                       5 Defendants’ RFJN as Exhibit 16.)

                       6                      F.   On February 28, 2020, the CDC issued a Health Update and
                       7 Interim Guidance on the Outbreak of 2019 Novel Coronavirus (COVID-19) for

                       8 healthcare providers. The Update noted to date there had been limited spread in the

                       9 United States. As of February 26, 2020, there were a total of 61 cases in the country,

                      10 46 of whom were repatriated person from high-risk settings. The guidance again

                      11 included criteria to guide the evaluation and testing of patients under investigation

                      12 (“PUI”) for COVID-19. This update further added patients with fever and

                      13 signs/symptoms of lower respiratory illness without an alternative explanatory

                      14 diagnosis and no identified source of exposure to the list of those who should be

                      15 tested. At this time, testing was being performed at state public health laboratories

                      16 and the CDC. (See February 28, 2020 CDC Health Update and Interim Guidance on

                      17 Outbreak of Coronavirus Disease 2019 (COVID-19), a true and correct copy of

                      18 which is attached to Defendants’ RFJN as Exhibit 17.)

                      19                      G.   On or about March 3, 2020, the CDC issued “Strategies to
                      20   Prevent the Spread of COVID-19 in Long-Term Care Facilities (LTCF).” This
                      21   publication, issued specifically to facilities like Silverado Senior Living-Beverly
                      22   Place, reiterated that standard, contact and droplet precautions with eye protection
                      23   were to be used in the care of residents with an undiagnosed respiratory infection.
                      24   Facilities were advised to make PPE, including facemasks, eye protection, gowns
                      25   and gloves available immediately outside the resident’s room and to post signs on
                      26   the door or wall outside the room of the residence to clearly describe the type of
                      27   precautions needed and the required PPE. (See CDC “Strategies to Prevent the
                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                           19
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 20 of 39 Page ID #:20




                       1   Spread of COVID-19 in Long-Term Care Facilities (LTCF), a true and correct copy
                       2   of which is attached to Defendants’ RFJN as Exhibit 18.)
                       3                      H.   On March 3, 2020, CDPH communicated, via its All Facilities
                       4   Letters, information contained in the CDC February 28, 2020 Interim Guidance and
                       5   the CDC’s March 3, 2020 guidance to long term care facilities in AFL 20-17. (See
                       6   CDPH AFL 20-17, a true and correct copy of which is attached to Defendants’ RFJN
                       7   as Exhibit 19.)
                       8                      I.   On March 4, 2020, CMS issued a Memorandum to State Survey
                       9   Agency Directors regarding Infection Control and Prevention of Coronavirus
                      10   Disease 2019 (COVID-19) in nursing homes. The State Survey Agency, as agent
                      11   for CMS, was also responsible for disseminating the contents of the QSO memo to
                      12   the States’ nursing homes. Facilities were to screen visitors for international travel,
                      13   symptoms of respiratory infection, and contact with someone with or under
                      14   investigation for COVID-19, and to restrict entry of visitors who meet these criteria.
                      15   Facilities were advised to screen staff for the criteria as well, and that staff who meet
                      16   the criteria should not report to work. The CMS guidance also included directions
                      17   as to when to transfer a resident with a suspected or confirmed COVID-19 infection
                      18   to a hospital, and under what conditions a nursing home may accept patients
                      19   diagnosed with COVID-19. CMS advised facilities to follow the available CDC
                      20   guidance regarding infection prevention and control. (See CMS Memo QSO 20-14-
                      21   NH, a true and correct copy of which is attached to Defendants’ RFJN as Exhibit
                      22   20.)
                      23                      J.   On March 8, 2020, the CDC issued further Updated Guidance on
                      24   Evaluating and Testing Persons for Coronavirus Disease 2019 (COVID-19). The
                      25   CDC advised that with the expanding spread of COVID-19, additional areas of
                      26   geographic risk were being identified and the criteria for considering testing were
                      27   being updated to reflect this spread. The Update indicated that additional COVID-
                      28   19 testing was becoming available in clinical laboratories and the CDC had been
LEWIS
BRISBOIS                   4852-7881-8776.1                            20
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 21 of 39 Page ID #:21




                       1   specifically directing which persons could be tested. (See March 8, 2020, the CDC
                       2   issued further Updated Guidance on Evaluating and Testing Persons for
                       3   Coronavirus Disease 2019 (COVID-19), a true and correct copy of which is attached
                       4   to Defendants’ RFJN as Exhibit 21.)
                       5                      K.   On March 10, 2020, the CDC issued Interim Infection Prevention
                       6   and Control Recommendations for Patients with Suspected or Confirmed
                       7   Coronavirus Disease 2019 (COVID-19) in Healthcare Settings. The publication
                       8   reiterated the directive regarding use of standard and transmission-based precautions,
                       9   and directed healthcare providers who enter the room of a patient with known or
                      10   suspected COVID-19 to adhere to standard precautions and use a respirator or
                      11   facemask, gown, gloves and eye protection. The CDC advised that patients with
                      12   known or suspected COVID-19 should be cared for in a single-person room with the
                      13   door closed. Airborne infection isolation rooms were to be reserved for patients
                      14   undergoing aerosol generating procedures. This CDC publication also noted that
                      15   “[m]ajor distributors in the United States have reported shortages of PPE, specifically
                      16   N95 respirators, facemask and gowns.” Based on a local and regional shortages of
                      17   PPE, the CDC advised that facemasks were an acceptable alternative when the
                      18   supply chain of respirators cannot meet the demand. Facilities were instructed to
                      19   prioritize respirators for situations where respiratory protection is most important.
                      20   The CDC further advised that in the event of a shortage of medical gowns, gowns
                      21   should also be prioritized for aerosol generating procedures. (See March 10, 2020, the
                      22   CDC issued Interim Infection Prevention and Control Recommendations for Patients
                      23   with Suspected or Confirmed Coronavirus Disease 2019 (COVID-19) in Healthcare
                      24   Settings a true and correct copy of which is attached to Defendants’ RFJN as Exhibit
                      25   22.)
                      26                      L.   On March 10, 2020, CMS issued a Memorandum providing an
                      27   update regarding the PPE recommendations issued by the CDC on March 10. (See
                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                             21
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 22 of 39 Page ID #:22




                       1   CMS Memo QSO 20-17-ALL a true and correct copy of which is attached to
                       2   Defendants’ RFJN as Exhibit 23.)
                       3                      M.   On March 11, 2020, CDPH issued an All Facilities Letter
                       4   notifying long-term care facilities of the latest CDC and CMS directives for
                       5   infection control and prevention and the March 4, 2020 visitation restrictions issued
                       6   by CMS. (See CDPH AFL 20-22, a true and correct copy of which is attached to
                       7   Defendants’ RFJN as Exhibit 24.)
                       8                      N.   On March 13, 2020, President Trump declared the COVID-19
                       9   outbreak a national emergency. Following this proclamation, the CDC and CMS
                      10   took swift action to waive restrictions and expand capacity for healthcare providers
                      11   and suppliers to coordinate the national response to the nationally declared state of
                      12   emergency. On March 13, 2020, CMS issued revised infection control and
                      13   prevention directives for nursing homes to prevent the transmission of COVID-19.
                      14   In the Memo, facilities were ordered to restrict visitation of all visitors and non-
                      15   essential health care personnel, cancel communal dining and all group activities,
                      16   implement active screening of residents and staff for fever and respiratory symptoms,
                      17   and screen all staff at the beginning of their shift for fever and respiratory symptoms.
                      18   Facilities were ordered to continue to follow applicable CDC guidelines. (See CMS
                      19   Memo QSO 20-14-NH a true and correct copy of which is attached to Defendants’
                      20   RFJN as Exhibit 25.)
                      21                      O.   On March 17, 2020, the CDC issued documents containing
                      22   instructions to optimize the supply of PPE such as eye protection, isolation gowns,
                      23   N95 respirators and face masks. For facilities in contingency capacity, the CDC
                      24   advised that extended use of facemasks should be implemented and that the use of
                      25   facemasks should be restricted for use by healthcare providers rather than patients
                      26   for source control. During crisis capacity, facilities were to prioritize facemasks for
                      27   use during activities where prolonged face-to face or close contact with a
                      28   potentially infectious patient is unavoidable, exclude healthcare providers at higher
LEWIS
BRISBOIS                   4852-7881-8776.1                           22
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 23 of 39 Page ID #:23




                       1   risk for severe illness from COVID-19 from contact with known or suspected
                       2   COVID-19 patients, use a face shield with no mask, and in settings where
                       3   facemasks were not available, use homemade masks. In the document pertaining to
                       4   optimizing the use of N95 respirators, the CDC advised that (1) if the healthcare
                       5   provider was to remain 6 feet away from a symptomatic patient, no facemask or
                       6   N95 respirator was required; (2) if the healthcare provider was to be within 3 to 6
                       7   feet of a symptomatic patient, a facemask should be used; and (3) if the healthcare
                       8   provider was to be within 3 feet of a symptomatic patient including providing direct
                       9   patient care, an N95 respiratory should be used if available. When an N95 respirator
                      10   was not available, healthcare providers were instructed to wear a surgical mask and
                      11   exclude healthcare providers at higher risk from severe illness from contact with an
                      12   infectious patient. (True and correct copies of these documents are attached
                      13   collectively to Defendants’ RFJN as Exhibit 26.)
                      14                P.    On March 20, 2020, CMS issued a memo entitled Prioritization
                      15   of Survey Activities. In the memo, CMS advised that CMS surveyors would be
                      16   conducting targeted infection control surveys of providers identified in collaboration
                      17   with the CDC and the HHS Assistant Secretary for Preparedness and Response to
                      18   ensure providers are implementing actions to protect the health and safety of
                      19   individuals to respond to the COVID-19 pandemic. A skilled facility would be
                      20   subject to citation, and fines for failure to implement the directives from CMS.
                      21   Thus, the directives from CMS (which followed and instructed facilities to
                      22   follow the CDC guidance) were truly mandates, not recommendations. (See CMS
                      23   Memo QSO 20-20-ALL, a true and correct copy of which is attached to Defendants’
                      24   RFJN as Exhibit 27.)
                      25               Q.     On March 21, 2020, the CDC issued further guidance
                      26 specifically aimed at long term care facilities entitled “Preparing for COVID-19:

                      27 Long-term Care Facilities Nursing Homes.” In this publication, nursing homes were

                      28 advised to restrict visitation, restrict all volunteers and nonessential healthcare
LEWIS
BRISBOIS                 4852-7881-8776.1                           23
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 24 of 39 Page ID #:24




                       1 personnel, cancel group activities and communal dining, implement active

                       2 screening of residents and healthcare providers for fever and respiratory symptoms,

                       3 and make PPE available in areas where resident care is provided and place a trash

                       4 can near the exit inside the resident’s room so staff can discard PPE prior to exiting.

                       5 The CDC further directed that “residents with known or suspected COVID-19 do

                       6 not need to be placed in an airborne infection isolation room (AIIR) but should

                       7 ideally be placed in a private room with their own bathroom. Room sharing might

                       8 be necessary if there are multiple residents with known or suspected COVID-19.

                       9 As roommates of symptomatic residents might already be exposed, it is generally

                      10 not recommended to separate them in this scenario.” (See March 21, 2020, CDC

                      11 publication entitled “Preparing for COVID-19: Long-term Care Facilities Nursing

                      12 Homes,” a true and correct copy of which is attached to Defendants’ RFJN as

                      13 Exhibit 28.)

                      14                R.   On April 2, 2020, CMS issued new guidelines directed towards
                      15 long-term care facilities to “mitigate the spread” of COVID-19. CMS noted that

                      16 “[l]ong-term care facilities are a critical component of America’s healthcare

                      17 system…In recent weeks, CMS and CDC, at President Trump’s direction have

                      18 worked together to swiftly issue unprecedented targeted direction to the long-term

                      19 care facility industry, including a general prohibition of visitors implemented on
                      20 March 13, 2020, as well as strict infection control and other screening

                      21 recommendations.” CMS and the CDC were providing “critical, needed leadership

                      22 for the Nation’s long-term care facilities to prevent further spread of COVID-19” and

                      23 that long term care facilities were to immediately implement symptom screening for

                      24 all persons (residents, staff, visitors, outside healthcare workers, vendors, etc.)

                      25 entering a long term care facilities. Facilities were ordered to specifically ask about

                      26 COVID-19 symptoms and to check the temperature of all visitors, as well as limit

                      27 access points and ensure that all accessible entrances have a screening station. Every

                      28 resident was also to be assessed for symptoms and have their temperature checked
LEWIS
BRISBOIS                 4852-7881-8776.1                        24
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 25 of 39 Page ID #:25




                       1 every day, and patients and residents entering facilities screened for COVID-19

                       2 through testing, if available. CMS ordered facilities to ensure all staff are using

                       3 appropriate PPE when interacting with residents to the extent PPE is available and

                       4 per CDC guidance on the conservation of PPE. CMS further directed long term care

                       5 facility staff to wear a facemask while in the facility for the duration of the state of

                       6 emergency, to wear full PPE for the care of any resident with known or suspected

                       7 COVID-19, and if COVID-19 transmission occurs in the facility, healthcare

                       8 personnel were to wear full PPE in the care of all residents irrespective of COVID-

                       9 19 diagnosis and symptoms. Further, to avoid transmission within long-term care

                      10 facilities, the facilities were advised to use separate staffing teams for COVID-19

                      11 positive residents to the best of their ability, and to work with State and local leaders

                      12 to designate separate facilities or units within a facility to separate COVID-19

                      13 negative residents from COVID-19 positive residents and individuals with unknown

                      14 COVID-19 status. (A true and correct copy of this April 2, 2020 CMS Directive is

                      15 attached to Defendants’ RFJN as Exhibit 29.)

                      16        44.    Through the federal directives issued by the CDC, CMS, and the CDPH
                      17 surveyors contracted by CMS, federal authorities were making the operational

                      18 decisions as it related to the clinical pandemic response in skilled nursing facilities.

                      19 Facilities were ordered to restrict visitation, cancel communal dining, implement
                      20 active screening and staff for fever and respiratory symptoms, screen staff at the

                      21 beginning of their shift for fever and respiratory symptoms and actively take their

                      22 temperature and document the absence of shortness of breath and any new or change

                      23 in cough and sore throat. Facilities were instructed on which patients and staff to test

                      24 for COVID-19, under what circumstances to use and how to conserve PPE, when to

                      25 permit staff who had COVID-19 to return to work, and how to handle the isolation of

                      26 residents infected with COVID-19 and those under investigation for COVID-19.

                      27 These very detailed clinical directives and instructions represented a marked departure

                      28 from the regulatory structure which existed before the pandemic. Moreover, as
LEWIS
BRISBOIS                 4852-7881-8776.1                      25
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 26 of 39 Page ID #:26




                       1 acknowledged by Health and Human Services Secretary Alex Azar in his Fourth

                       2 Amended Declaration Under the Public Readiness and Emergency Preparedness Act

                       3 for Medical Countermeasures Against COVID-19: “COVID-19 is an unprecedented

                       4 global challenge that requires a whole-of-nation response that utilizes federal-, state-

                       5 and local-distribution channels as well as private-distribution channels [for the

                       6 provision of covered countermeasures].” (See page 12 of Defendants’ RFJN Exhibit

                       7 5-December 3, 2020 Fourth Amended Declaration of Health and Human Services

                       8 Secretary Azar Under the Public Readiness and Emergency Preparedness Act for

                       9 Medical Countermeasures Against COVID-19.)

                      10        45.    At all relevant times Silverado Senior Living—Beverly Place was acting
                      11 at the specific direction of federal authorities to address the on-going federal effort

                      12 and national state of emergency to contain the COVID-19 pandemic, and prevent the

                      13 spread of the virus. All actions taken by Silverado Senior Living—Beverly Place in

                      14 preparation for and response to the COVID-19 pandemic, were taken “in an effort to

                      15 assist, or help carry out, the duties or tasks” as ordered by the CDC and CMS, and

                      16 CDPH surveyors (per the contract with CMS), and performed pursuant to the direct

                      17 orders and comprehensive and detailed directives issued by these agencies. Silverado

                      18 Senior Living—Beverly Place was acting at the direction of the federal government

                      19 to prevent, treat and contain COVID-19 at the facility and in its care and treatment of
                      20 Catherine Apothaker.

                      21        46.    Defendants can establish a causal nexus between Plaintiffs’ claims and
                      22 the actions they took were under federal direction. Winters v. Diamond Shamrock

                      23 Chemical Co., 149 F.3d 387, 398 (5th Cir. 1998). Here, Plaintiffs allege that due to

                      24 the    wrongful    acts   and   omissions    of    Defendants,    decedent,    Catherine
                      25 Apothakerbecame infected with COVID-19 during his residency at Silverado Senior

                      26 Living—Beverly Place and died due to the virus on April 21, 2020. (Exhibit A, pg.

                      27 2, ¶ 1-2; pg. 6, ¶ 14, pg. 20, ¶ 68; and pg. 21, ¶¶ 76-77.) Defendants’ response to the

                      28 COVID-19 pandemic as it relates to the claims of Plaintiffs (i.e., the care and
LEWIS
BRISBOIS                 4852-7881-8776.1                    26
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 27 of 39 Page ID #:27




                       1 treatment of Catherine Apothaker) was directly related to the orders and directives

                       2 issued by the federal government. There is a clear causal nexus between the claims

                       3 against Defendants and the actions taken by Defendants at the direction of the federal

                       4 government including, but not limited to, the direction of CDC, CMS, as well as by

                       5 representatives of CDPH, the State Survey Agency acting under contract with CMS,

                       6 with respect to the response to the pandemic at the facility and the administration of

                       7 care to Catherine Apothaker. The nexus element is met as Defendants were following

                       8 the orders/directives of CMS with regard to infection control, COVID-19 testing and

                       9 the use of PPE.

                      10        47.    Defendants also meet the       requirement to assert colorable federal
                      11 defenses. For purposes of removal, the defense must be “colorable” and need not be

                      12 “clearly sustainable” as the purpose for the removal statue is to secure the validity of

                      13 the defense may be tried in federal court. Willingham v. Morgan, 395 U.S. 402, 407

                      14 (1969). The colorable federal defense element is met where a defendant alleges its

                      15 actions were justified as the defendant was complying with federal directives with

                      16 respect to the alleged wrongful acts. See Venezia v. Robinson, 16 F.3d 209, 212 (7th

                      17 Cir. 1994); and Mesa v. California, 489 U.S. 121, 126-127. See also Rural

                      18 Community Workers Alliance v. Smithfield, 2020 WL 2145350 (W.D. Mo.) finding

                      19 that compliance with federal guidelines aimed to protect employees from COVID-19
                      20 exposure served as a defense to civil liability. Here, Defendants were complying with

                      21 Federal directives and regulations issued by CMS, the CDC, and CDPH, the CMS

                      22 contracted state surveyors, in responding to all aspects of the COVID-19 pandemic.

                      23        48.    As a colorable defense, Defendants also assert an immunity defense
                      24 under the Public Readiness and Emergency Preparedness Act (“PREP Act”) as set

                      25 forth at 42 U.S.C. 247d-6d(a)(1). This Act provides for immunity of “covered

                      26 persons” from “suit and liability under Federal and State law with respect to all claims

                      27 for loss caused by, arising out of, relating to, or resulting from the administration to

                      28 or the use by an individual of covered countermeasure” provided there has been a
LEWIS
BRISBOIS                 4852-7881-8776.1                        27
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 28 of 39 Page ID #:28




                       1 declaration issued by the Secretary of Health and Human Services with respect to

                       2 such countermeasure. On March 10, 2020, United States Health and Human Services

                       3 Secretary Alex M. Azar issued a Declaration invoking the PREP Act for the COVID-

                       4 19 pandemic. The Declaration was effective as of February 4, 2020. (See Defendants’

                       5 RFJN Exhibit 2). Defendants are a “covered person” under the act.

                       6            49.       Under the PREP Act and Secretary Azar’s initial Declaration, “covered
                       7 countermeasures” include any qualified pandemic or epidemic product; and any

                       8 drug, biologic product or device. Secretary Azar’s Declaration also included as

                       9 covered countermeasures “any antiviral drug, any biologic, any diagnostic, any other

                      10 device or any vaccine used to treat, diagnose, cure, prevent, or mitigate COVID-19,

                      11 or the transmission of SARS-CoV-2 or a virus mutating therefrom, or any device used

                      12 in the administration of any such product. . .”

                      13            50.       In the initial Declaration, Secretary Azar declared that “Administration
                      14 of Covered Countermeasures means physical provision of the countermeasures to

                      15 recipients, or activities and decisions directly relating to public and private delivery,

                      16 distribution, and dispensing of the countermeasures to recipients; management and

                      17 operation of countermeasure programs; or management and operation of locations

                      18 for purpose of distributing and dispensing countermeasures.” [Emphasis added.]

                      19            51.       Secretary Azar subsequently issued an Amended Declaration under the
                      20 PREP Act, which was effective as of March 27, 2020. (See Defendant’s RFJN Exhibit

                      21 3.) The Amendment added respiratory protective devices approved by NIOSH

                      22 (National Institute for Occupational Safety and Health) as a covered countermeasure

                      23 under the PREP Act. In the Amendment, the Secretary stated that “any respiratory

                      24 protective devices approved by NIOSH . . . is a priority for use during the public

                      25 health emergency that [the Secretary] declared on January 31, 2020 . . . for the entire

                      26 United States to aid in response of the nation’s health care community to the COVID-

                      27 19 outbreak.”

                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                               28
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 29 of 39 Page ID #:29




                       1            52.       On June 4, 2020, Secretary Azar further amended the March 10, 2020
                       2 Declaration to clarify that covered countermeasures under the Declaration include

                       3 qualified products that limit the harm COVID-19 might otherwise cause. This

                       4 Amendment was effective as of February 4, 2020. (See Defendants’ RFJN Exhibit 4.)

                       5            53.       Plaintiffs’ Complaint alleges that Defendants failed to prevent Decedent,
                       6 Catherine Apothaker from contracting COVID-19. Such claim by its nature relates to

                       7 Defendants’ administration and/or use of covered countermeasures and qualified

                       8 pandemic products including PPE, and COVID-19 testing kits, used to diagnose,

                       9 mitigate, prevent, treat or cure COVID-19 or to limit the harm COVID-19 might

                      10 otherwise cause, and therefore falls under the PREP Act. 42 U.S.C. §§ 247d-6d and

                      11 247d-6e (2006), which provides Defendant with immunity for such claims. Thus, the

                      12 claims in Plaintiff’s Complaint relate to “covered countermeasures” under the PREP

                      13 Act, which qualify for and trigger immunity from liability for the claims in this action.

                      14            54.       The PREP Act is applicable with respect to a “covered countermeasure,”
                      15 which definition includes: “(1) a qualified pandemic or epidemic product (as defined

                      16 in § 247d-6d (i) (7)) . . . or (4) a respiratory protective device that is approved by the

                      17 National Institute for Occupational Safety and Health (“NIOSH”) and that the Health

                      18 and Human Service Secretary determines to be a priority for use during a public health

                      19 emergency declared under section 247d.” 42 USC § 247d-6d (i) (1). A “qualified
                      20 pandemic or epidemic product” is defined as: a drug, biologic product or device that

                      21 is:

                      22            “(A)
                      23                      (i) a product manufactured, used, designed, developed, modified,
                      24                      licensed, or procured—
                      25                            (I) to diagnose, mitigate, prevent, treat, or cure a pandemic
                      26                            or epidemic; or
                      27                            (II) to limit the harm such pandemic or epidemic might
                      28                            otherwise cause
LEWIS
BRISBOIS                   4852-7881-8776.1                               29
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 30 of 39 Page ID #:30




                       1                      (ii) a product, manufacture, used, designed, developed, modified,
                       2                      licensed, or procured to diagnose, mitigate, prevent, treat, or cure
                       3                      a serious of life-threatening disease or condition caused by a
                       4                      product described in clause (i);or
                       5                      (iii) a product or technology intended to enhance the use or effect
                       6                      of a drug, biologic product, or device described in clause (i) or
                       7            (ii);     and
                       8            (B)
                       9                      (i) approved or cleared under chapter v. of the Federal Food,
                      10                      Drug, and Cosmetic Act or licensed under section 262 of this
                      11                      title;
                      12                      (ii) the object of research for possible use as described in
                      13                      subparagraph (A) and is the subject of an exemption under
                      14                      section 505(i) or 520(g) of the Federal Food, Drug, and
                      15                      Cosmetic Act; or
                      16                      (iii) authorized for emergency use in accordance with section
                      17                      564, 564A, or 564B of the Federal Food, Drug and Cosmetic
                      18                      Act.”
                      19                      See 42 USC § 247d-6d (i)(7).
                      20            55.       The Department of Health and Human Services Office of the Secretary,
                      21 issued an omnibus advisory opinion to address questions and concerns regarding the

                      22 scope of the PREP Act immunity for the COVID-19 pandemic. The Opinion

                      23 summarized the requirements to meet the definition of a qualified pandemic or

                      24 epidemic product noting that the product:

                      25            (1) must be used for COVID-19; and
                      26            (2) must be
                      27                      (a) approved, licensed, or cleared by FDA;
                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                                 30
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 31 of 39 Page ID #:31




                       1                      (b) authorized   under   an     EUA    [emergency     use
                       2                         authorization];
                       3                      (c) described in an EUA [emergency use instructions]; or
                       4                      (d) used under either an Investigational new Drug (IND)
                       5                         application or an Investigational Device Exemption.”
                       6 (See Advisory Opinion attached as Exhibit 8 to Defendants’ RFJN, pg. 4.)

                       7            56.       Moreover, attached as Appendix A to this Advisory Opinion is a list of
                       8 the “covered countermeasures” for which emergency use authorizations have been

                       9 issued by the United States Food and Drug Administration. (See Exhibit 10 to

                      10 Defendants’ RFJN.) The list includes twelve pages of COVID-19 test kits, and

                      11 provides that face shields, gowns, shoe covers, non-surgical isolation gowns, surgical

                      12 caps, properly labeled non-surgical masks, and certain non-NIOSH approved

                      13 respirators are covered by an EUA. Surgical masks are not listed; however, such

                      14 masks are Class II medical devices which are cleared by the FDA for use. (See 21

                      15 CFR 878.4040). Thus, COVID-19 testing kits, face masks, gowns, gloves and other

                      16 PPE are “qualified pandemic or epidemic products” and “covered countermeasures”

                      17 under the PREP Act, as such products are either FDA cleared/approved or are

                      18 included in an EUA.

                      19 VIII. PREP ACT IMMUNITY APPLIES WHERE THERE IS A CAUSAL
                      20            CONNECTION BETWEEN THE USE AND ADMINISTRATION OF
                      21            COVERED COUNTERMEASURES BY DEFENDANT, A COVERED
                      22            PERSON
                      23            57.       Immunity under the PREP Act “applies to any claim for loss that has a
                      24 causal relationship with the administration to or use by an individual of a

                      25 covered countermeasure, including a causal relationship with the . . . distribution

                      26 . . . purchase, donation, dispensing, prescribing, administration, licensing, or use

                      27 of such countermeasure.” [Emphasis added.] 42 USC § 247d-6d (a)(2)(B).

                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                              31
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 32 of 39 Page ID #:32




                       1        58.    Plaintiffs allege that Defendants failed to prevent decedent, Catherine
                       2 Apothaker, from contracting COVID-19. Such claim by its nature arises out of

                       3 Defendants’    use, distribution, procurement and administration of covered
                       4 countermeasures/qualified pandemic products used to diagnose, mitigate, prevent,

                       5 treat or cure the COVID-19 virus, or to limit the harm COVID-19 might otherwise

                       6 cause thereby triggering application of the PREP Act.

                       7        59.    The following are an exemplary, but in no way complete list of some of
                       8 the detailed directives and regulations issued by the HHS, Centers for Medicare and

                       9 Medicaid Services (“CMS”) and the Centers for Disease Control (“CDC”) to

                      10 specifically compel healthcare providers and nursing homes like Defendant’s to assist

                      11 in the national effort to respond to the COVID-19 pandemic.

                      12        60.    In Section IX of his March 10, 2020 Declaration, Secretary Azar
                      13 defines “administration of a covered countermeasure” as the “physical provision of

                      14 the countermeasures to recipients or activities and decisions directly relating to

                      15 public and private delivery, distribution and dispensing of the countermeasures

                      16 to recipients; management and operation of countermeasure programs; or

                      17 management and operation of locations for purpose of distributing and

                      18 dispensing countermeasures.” [Emphasis added.] (See Defendants’ RFJN Exhibit

                      19 2.)
                      20        61.    Under the PREP Act, the Secretary may specify that liability protections
                      21 are in effect only for Covered Countermeasures obtained through a particular means

                      22 of distribution. Section VII of Secretary Azar’s initial March 10, 2020 Declaration

                      23 provided that “liability immunity is afforded to Covered Persons only for

                      24 Recommended Activities that are related to (a) Present or future federal contracts,

                      25 cooperative    agreements, grants, other transactions, interagency agreements,
                      26 memoranda of understanding, or other federal agreements; or (b) Activities

                      27 authorized in accordance with public health and medical response of the Authority

                      28 Having Jurisdiction to prescribe, administer, deliver, distribute or dispense the
LEWIS
BRISBOIS                 4852-7881-8776.1                      32
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 33 of 39 Page ID #:33




                       1 Covered Countermeasures following a Declaration of an emergency.” (See

                       2 Defendants’ RFJN Exhibit 2.)

                       3            62.       Secretary Azar’s Fourth Amended Declaration amended Section VII of
                       4 the Declaration. This Fourth Amendment provides that “COVID-19 is an

                       5 unprecedented global challenge that requires a whole-of-nation response that

                       6 utilizes federal-, state-, and local-distribution channels as well as private-

                       7 distribution channels. Given the broad scale of this pandemic, the Secretary amends

                       8 [Section VII of] the Declaration to extend PREP Act coverage to additional private-

                       9 distribution channels . . . .” [Emphasis added.] (See Page 12 of Defendants’ RFJN-

                      10 Exhibit 5.)

                      11            63.       The Fourth Amended Declaration specifically provides that Section VII
                      12 of the Declaration is amended to extend liability protection under the PREP Act to

                      13 Covered Persons for Recommended Activities that are related to: “Covered

                      14 Countermeasures that are:

                      15            i. Licensed, approved, cleared or authorized by the FDA (or that are
                      16            permitted to be used under an Investigational New Drug Application or
                      17            an Investigational Device Exemption) under the FD&C Act or PHS Act
                      18            to treat, diagnose, cure, prevent, mitigate, or limit the harm from
                      19            COVID-19, or the transmission of SARS-CoV-2 or a virus mutating
                      20            therefrom; or
                      21            ii. A respiratory protective device approved by NIOSH under 42 CFR
                      22            part 84, or any successor regulations, that the Secretary determines to be
                      23            priority for use during a public health emergency declared under section
                      24            319 of the PHS Act to prevent, mitigate, or limit the harm from COVID-
                      25            19, or the transmission of SARS-CoV-2 or a virus mutating therefrom.”
                      26 (See Pages 22-23 of Defendants’ RFJN- Exhibit 5.)

                      27            64.       The PREP Act was designed to apply to individuals and entities
                      28 responding to public health emergencies, and provides immunity for claims involving
LEWIS
BRISBOIS                   4852-7881-8776.1                              33
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 34 of 39 Page ID #:34




                       1 “covered countermeasures” under the Act. The broad definition of “administration of

                       2 a covered countermeasure” set forth in Secretary Azar’s declaration encompasses

                       3 Defendants’ plans and decisions with respect to how best to utilize and optimize

                       4 supplies of PPE and COVID-19 testing kits, and whether and when the use of such

                       5 countermeasures is appropriate.       Moreover, during the relevant time frame to
                       6 Plaintiffs’ claims, Defendants were subject to guidance/directives issued by the

                       7 Centers for Disease Control and Prevention (“CDC”), Centers for Medicaid and

                       8 Medicare Services (“CMS”), and the California Department of Public Health

                       9 (“CDPH”), and was following this applicable public health guidance with respect to

                      10 the use of PPE and COVID-19 testing. Defendants have thus established that they

                      11 have immunity under the PREP Act as it relates to Plaintiffs’ claims relating to

                      12 deficiencies in the use of PPE or COVID-19 testing.

                      13 IX.    THIS CASE RAISES IMPORTANT FEDERAL ISSUES GRANTING
                      14        FEDERAL QUESTION JURISDICTION OVER THE MATTER
                      15        65.    The healthcare community’s response to this pandemic was coordinated
                      16 at a national level by the Department of Health and Human Services, the CDC, the

                      17 FDA and CMS, and entailed the issuance of detailed directives to healthcare providers

                      18 to identify and sequester infected patients, which patients under investigation were to

                      19 be tested, and the use of personal protective equipment. All cases positive for COVID-
                      20 19 were reported to the CDC, and initially all testing was conducted solely through

                      21 the CDC. This case involves issues of national importance related to Defendants’

                      22 response to a national public health state of emergency, which has not been seen by

                      23 this country in over a century. Plaintiffs’ claims in this lawsuit invoke a substantial

                      24 federal question regarding the extent to which the broad immunities afforded under

                      25 the PREP Act apply to Defendants’ conduct.

                      26        66.    The federal courts have a substantial interest in determining the
                      27 application of the PREP Act in this matter. The PREP Act and its triggering immunity,

                      28 has been invoked in exceptionally rare circumstances since it was enacted in 2005.
LEWIS
BRISBOIS                 4852-7881-8776.1                        34
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 35 of 39 Page ID #:35




                       1 The PREP Act and HHS Secretary Azar’s declarations confer a broad and sweeping

                       2 immunity to individuals and entities fighting the COVID-19 pandemic during this

                       3 declared state of emergency. The unique character of the COVID-19 virus as well as

                       4 its high communicability, required Secretary Azar to set forth an expansive

                       5 declaration covering broad categories of measures to fight the pandemic including

                       6 COVID-19 testing and PPE, all of which require interpretation as to the scope and

                       7 application. Thus, there can be no doubt that there is a substantial and compelling

                       8 interest for the PREP Act and the Secretary’s declaration to be interpreted by the

                       9 Federal Courts. Moreover, the Federal Court is uniquely and properly positioned to

                      10 interpret Congressional intent and interests of the federal government.

                      11        67.    This case also satisfies the second prong set forth in Grable. Federal
                      12 jurisdiction over Plaintiffs’ claims will not disturb federal-state comity principles

                      13 under Grable. As set forth by Secretary Azar in his Fourth Amended Declaration:

                      14 “Through the PREP Act, Congress delegated to me the authority to strike the

                      15 appropriate Federal-state balance with respect to particular Covered Countermeasures

                      16 through PREP Act declaration.” Moreover, the plain, statutory language of the PREP

                      17 Act expresses a strong federal interest and a clear intention to supersede or preempt

                      18 state control of the issues raised by Plaintiffs’ Complaint. (See Defendants’ RFJN-

                      19 Exhibits 30-32.)
                      20        67.    Congress did not intend the application of PREP Act immunity to be
                      21 decided by State Courts. As such, this Court would not be disturbing or infringing on

                      22 any balance of State and Federal judicial responsibilities by retaining jurisdiction. To

                      23 the contrary, the plain language of the statute seeks to assert broad federal authority

                      24 over the issues arising under the Act, and seeks to eliminate all semblance of State

                      25 Court control. Secretary Azar’s Fourth Amended Declaration makes explicitly clear

                      26 that there is exclusive federal jurisdiction over lawsuits involving covered

                      27 countermeasures, and that this “federal jurisdiction” is essential to the uniform

                      28 provision of a national response to the COVID-19 pandemic and the PREP Act.
LEWIS
BRISBOIS                 4852-7881-8776.1                         35
BISGAARD
& SMITH LLP                NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                               AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 36 of 39 Page ID #:36




                       1            68.       At all relevant times, Defendants in the present action, in their
                       2 preparation and response to the COVID-19 outbreak, were acting at the specific

                       3 instruction and oversight of the federal government, specifically the Department of

                       4 Health and Human Services, the Centers for Medicare and Medicaid Services, and the

                       5 Center for Disease Control and Prevention in responding to a federal effort to address

                       6 the ongoing national state of emergency. Defendants’ actions were taken “in an effort

                       7 to assist, or to help carry out, the duties or tasks” dictated by the CDC and CMS in

                       8 responding to the COVID-19 pandemic.

                       9            69.       Defendants’ actions and conduct were taken due to unprecedented and
                      10 “strong government intervention” which went beyond the “mere auspices of federal

                      11 direction.” See Fung v. Abex Corp., 816 F. Supp. 569, 572 (N.D. Cal. 1992).

                      12            70.       Defendants were acting specifically at the direction and under the
                      13 supervision of the United States government with respect to various countermeasures

                      14 implemented to prevent and treat the COVID-19 virus, including following evolving

                      15 and specific guidelines from CMS and CDC with respect to: (1) infection control

                      16 policies and procedures; (2) PPE procurement; (3) PPE allocation; (4) admission and

                      17 discharge of residents; (5) managing visitors and outside persons, (6) staffing

                      18 allocation and retention; (7) isolation protocols and management, among multiple

                      19 additional directives.
                      20            71.       Defendants’ response to the COVID-19 outbreak as it relates to these
                      21 Plaintiff’s decedent was directly related to what they were asked to do by the federal

                      22 government.

                      23            72.       As previously set forth, Defendants assert they are immune from liability
                      24 in this matter under the PREP Act as they meet the requirements of “covered person”

                      25 as contemplated by 42 U.S.C. § 247d-6d(i)(2)(B)(iv). Further, Defendants’ actions

                      26 specifically related to this claim constitute “covered countermeasures” pursuant to the

                      27 PREP Act, which would qualify for and trigger immunity from liability for the

                      28 purposes of the present suit.
LEWIS
BRISBOIS                   4852-7881-8776.1                               36
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 37 of 39 Page ID #:37




                       1 X.         ALL DEFENDANTS CONSENT TO REMOVAL
                       2            73.       All remaining defendants in this action join in and consent to this Notice
                       3 of Removal.

                       4 XI.        FILING OF REMOVAL PAPERS
                       5            74.       Pursuant to 28 U.S.C. § 1446(d), contemporaneously with the removal
                       6 of this action to this Court, Defendants have provided written notice of removal to

                       7 Plaintiffs’ Counsel and has filed a Notice to State Court of Removal to Federal Court

                       8 with the Superior Court of California, County of Los Angeles. A true and correct copy

                       9 of the Notice to Adverse Party of Removal of Action is attached here as Exhibit B.

                      10 A true and correct copy of the Notice to State Court of Removal to Federal Court is

                      11 attached hereto as Exhibit C.

                      12 XII. NO WAIVER

                      13            75.       Nothing in this Notice of Removal shall be interpreted as a waiver or
                      14 relinquishment of Defendants’ right to assert any defense or affirmative matter

                      15 including, without limitation, the defenses of (1) lack of jurisdiction over a person;

                      16 (2) improper venue; (3) insufficiency of process; (4) insufficiency of service of

                      17 process; (5) failure to state a claim; or (6) any other procedural or substantive defense

                      18 available under state or federal law.

                      19            76.       Removal to federal court is proper in this case and the undersigned
                      20 counsel for Defendants, has read the foregoing and signs this Notice of Removal

                      21 pursuant to Rule 11 of the Federal Rules of Civil Procedures, as required by 28 U.S.C.

                      22 § 1446(a).

                      23 / / /

                      24 / / /

                      25 / / /

                      26 / / /

                      27 / / /

                      28 / / /
LEWIS
BRISBOIS                   4852-7881-8776.1                                37
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 38 of 39 Page ID #:38




                       1            WHEREFORE, Defendants respectfully remove this action from the Superior
                       2 Court of California, County of Los Angeles, to this Court pursuant to 28 U.S.C. §§

                       3 1331, 1441, and 1446, and provides Plaintiffs of notice of same. Should any question

                       4 arise as to the propriety of this removal, Defendants respectfully requests an

                       5 opportunity to provide further briefing and oral argument.

                       6

                       7 DATED: February 18, 2021                LEWIS BRISBOIS BISGAARD & SMITH LLP
                       8

                       9

                      10                                         By:      /s/Rita R. Kanno
                                                                       RIMA M. BADAWIYA
                      11                                               LANN G. McINTYRE
                      12                                               RITA R. KANNO
                                                                       Attorneys for Defendants SILVERADO
                      13                                               SENIOR LIVING, INC., SILVERADO
                      14                                               SENIOR LIVING MANAGEMENT, INC.,
                                                                       SUBTENANT 330 NORTH HAYWORTH
                      15                                               AVENUE, LLC, LOREN SHOOK and
                      16                                               JASON RUSSO
                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                            38
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
                   Case 2:21-cv-01509-SVW-RAO Document 1 Filed 02/18/21 Page 39 of 39 Page ID #:39




                       1                                   EXHIBIT TABLE OF CONTENTS
                       2                                                                                                                  Pages
                       3 EXHIBIT A: Pleadings .................................................................................................

                       4            1. Summons ............................................................................................. 40-42
                       5            2. Complaint ............................................................................................ 43-64
                       6            3. Civil Case Cover Sheet........................................................................ 65-70
                       7            4. Notice of Case Assignment ................................................................. 71-72
                       8            5. Declaration of Helena Apotaker.......................................................... 73-76
                       9            6. Notice of Related Case ........................................................................ 77-81
                      10            7. Certificate of Mailing ............................................................................... 82
                      11            8. PI General Order ................................................................................. 83-90
                      12

                      13 EXHIBIT B: Notice to Adverse Party of Removal to Federal Court.................. 91-95

                      14 EXHIBIT C: Notice to State Court of Removal to Federal Court ...................... 96-99

                      15

                      16

                      17

                      18

                      19
                      20

                      21

                      22

                      23

                      24

                      25

                      26

                      27

                      28
LEWIS
BRISBOIS                   4852-7881-8776.1                                          39
BISGAARD
& SMITH LLP                  NOTICE OF REMOVAL OF ACTION TO FEDERAL COURT PURSUANT TO 28 U.S.C. §§ 1331, 1441, 1442
ATTORNEYS AT LAW                                                 AND 1446
